Title: To Thomas Jefferson from Thomas Newton, 10 February 1803
From: Newton, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Norfolk. Febry. 10—1803
          
          After two months session I have got home & hope you have received the Cyder, which Mr Taylor informs me he shipped to you & that it may please as it is said to be good & well racked—some was shipped agreeable to your order to Mr. Jefferson at Richmond. Our harbour is full of shipping & daily more ariving but they bring nothing new, except the dreadful situation of the French in St. Domingo, no quarters is given, the accounts are that several white people have been found hanging, with labels fixed on their breasts that all taken would meet the same fate. I am wishing you health 
          Yrs respectfully
          
            Thos Newton
          
        